IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 564 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
DANIEL C. WORK, JR.,                     :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of January, 2018, the Petition for Allowance of Appeal

is DENIED.